Exhibit 10.1

AGREEMENT REGARDING

PORTION OF SALARY PAYABLE IN PHANTOM STOCK UNITS

AGREEMENT dated as of the          day of October 2009 (this “Agreement”) by and
between Fifth Third Bancorp and                          (the “Executive”).

WHEREAS, the Compensation Committee (the “Committee”) of the board of directors
of the Company has determined that going forward and until the Committee
determines otherwise Executive’s base salary will be payable partly in cash and
partly in phantom stock units.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Beginning with the first full biweekly pay period commencing on September 28,
2009 until the Committee determines otherwise, Executive’s total base salary on
a biweekly installment basis is $            . Executive’s salary for each such
biweekly pay period will be paid $            (the “Phantom Stock Unit Salary”)
in the form of Fifth Third phantom stock units net of applicable withholdings
and other deductions retroactive to June 15, 2009. Once awarded, the phantom
stock units will be fully vested and not subject to the risk of forfeiture or
any requirement of future service.

2. The number of units of phantom stock, each representing the right to receive
an amount of cash based on the value of one share of Fifth Third common stock,
to be awarded to Executive as part of Executive’s biweekly salary will be
calculated as follows:

First, subtract from the Phantom Stock Unit Salary the amount of then applicable
tax withholdings and other deductions to generate the net salary paid in phantom
stock units. Then, divide the net salary amount paid in phantom stock units by
the reported closing price on the NASDAQ® National Global Select Market
(“NASDAQ”) for a share of Fifth Third common stock on the pay date for such
biweekly pay period (or, if not a NASDAQ trading day, on the immediately
preceding such trading day).

Each such biweekly payment will be a “Dollar-Denominated Award” under the
Company’s 2008 Incentive Compensation Plan (the “Plan”) with a Grant Date for
the award of the pay date for such biweekly salary payment and will be subject
to the terms and conditions of this Agreement and the Plan. Executive will have
no rights as a shareholder of Fifth Third by virtue of these awards.

3. Each such biweekly Phantom Stock Unit award will not include any rights to
receive dividends or dividend equivalents.

4. Each such biweekly Phantom Stock Unit award will be settled in cash, and
contain restrictions on transfer until, the earlier of June 15, 2011 or the
executive’s death. The amount to be paid on settlement of the phantom stock
units will be equal to the number of Phantom Stock Units being settled
multiplied by the reported closing price on the NASDAQ for a share of Fifth
Third common stock on the settlement date (or, if not a NASDAQ trading day, on
the immediately preceding such trading day).

Where Executive has not previously satisfied all applicable withholding tax
obligations, Fifth Third will, at the time the tax withholding obligation arises
in connection herewith, retain an amount sufficient to satisfy the minimum
amount of taxes then required to be withheld by the Company in connection
therewith from any amounts then payable hereunder to Executive. If any
withholding is required prior to the time amounts are payable to Executive
hereunder, the withholding will be taken from other compensation then payable to
Executive or as otherwise determined by Fifth Third.

5. Phantom stock units may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered. If Executive is deceased at the
time the Shares Units are settled, Fifth Third will make such payment to the
executor or administrator of Executive’s estate or to Executive’s other legal
representative as determined in good faith by Fifth Third.

6. Upon the occurrence of a corporate transaction or transaction (including,
without limitation, stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by Fifth
Third Bancorp (each, a “Corporate Transaction”)), the Committee or its delegate
shall make those adjustments, if any, in the number, class or kind of Phantom
Stock Units then outstanding that were awarded



--------------------------------------------------------------------------------

pursuant to this Agreement that it deems appropriate in its discretion to
reflect the Corporate Transaction(s) such that the rights of Executive are
neither enlarged nor diminished as a result of such Corporate Transaction or
Transactions, including without limitation measuring the value per stock unit by
reference to the per share value of the consideration payable to a Fifth Third
common shareholder in connection with such Corporate Transaction. All
determinations hereunder shall be made by the Committee or its delegate in its
sole discretion and shall be final, binding and conclusive for all purposes on
all parties, including without limitation Executive.

7. Except as otherwise provided in this Agreement, Executive’s salary shall be
payable in accordance with Fifth Third’s regular payroll practice for similarly
situated employees, as in effect from time to time. Fifth Third may withhold
from salary such United States federal, state or local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation. The
amount so withheld from the salary paid in Phantom Stock Units will be based on
the tax treatment of compensation in the form of Phantom Stock Units. Executive
and the Company acknowledge that, except as may otherwise be provided under any
other written agreement between Executive and the Company, the employment of
Executive by the Company is “at will” and may be terminated by either Executive
or the Company at any time.

8. It is the intention of the parties that this Agreement and the awards made
pursuant to the Agreement comply with the provisions of Section 409A of the
Internal Revenue Code to the extent, if any, that such provisions are applicable
to the Agreement, and the Agreement will be administered by Fifth Third in a
manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Executive agrees that Fifth Third may, without the consent of Executive, modify
the Agreement and the awards made pursuant to this Agreement to the extent and
in the manner Fifth Third deems necessary or advisable or take such other action
or actions, including an amendment or action with retroactive effect, that Fifth
Third deems appropriate in order either to preclude any such payments or
benefits from being deemed “deferred compensation” within the meaning of
Section 409A or to provide such payments or benefits in a manner that complies
with the provisions of Section 409A such that they will not be taxable
thereunder.

9. Notwithstanding anything in the Agreement, Fifth Third will not be required
to comply with any term or condition of the Agreement if and to the extent
prohibited by law, including but not limited to federal banking and securities
regulations, or as otherwise directed by one or more regulatory agencies having
jurisdiction over Fifth Third or any of its subsidiaries.

10. This Agreement is subject to the provisions of the Plan. If the Plan and
this Agreement are inconsistent, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and the Company.

11. Any bonus, commission, or other compensation, including but not limited to
payments made to you under the Fifth Third Bancorp 2008 Incentive Compensation
Plan received is subject to recovery, or “clawback” by the Company if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria. In addition, all executive
compensation plans may be amended as necessary to comply with the requirements
and/or limitations under the TARP CCP or the American Recovery and Reinvestment
Act, or any other federal requirements up to and including a revocation of this
award.

12. This Agreement will be effective upon execution and delivery of the
Agreement by both the Company and Executive.

 

FIFTH THIRD BANCORP     EXECUTIVE By:       By:           Nancy Phillips      
Executive Vice President and Chief Human       Resources Officer      